Citation Nr: 0736405	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a right knee scar.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder.  

5.  Entitlement to service connection for a skin disability.  

6.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a stomach disability, a right knee 
disability, a right knee scar, an acquired psychiatric 
disorder, a skin disability, and a bilateral foot disability.  


FINDINGS OF FACT

1.  The veteran's stomach disability first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.  

2.  The veteran's right knee disability first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.  

3.  The veteran's right knee scar first manifested many years 
after his separation from service and is unrelated to his 
service or to any incident therein.  

4.  The veteran's diagnosed psychiatric disorder (depression) 
first manifested many years after his separation from service 
and is unrelated to his service or to any incident therein.  

5.  The veteran's skin disability first manifested many years 
after his separation from service and is unrelated to his 
service or to any incident therein.  

6.  The veteran's bilateral foot disability first manifested 
many years after his separation from service and is unrelated 
to his service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's current stomach disability was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  The veteran's current right knee disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

3.  The veteran's current right knee scar was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

4.  The veteran's current diagnosed psychiatric disorder 
(depression) was not incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

5.  The veteran's current skin disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

6.  The veteran's current bilateral foot disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including ulcers, arthritis, and psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran's service medical records are negative for any 
complaints of a stomach disability, right knee disability or 
injury, acquired psychiatric disorder, and a bilateral foot 
disability.  On separation examination in January 1972, he 
was found to have no gastrointestinal, knee, psychiatric, or 
feet abnormalities, and he made no complaints regarding the 
aforementioned systems as well.  Since the veteran's 
gastrointestinal system, knees, psychiatric condition, and 
feet were found to be within normal limits on separation and 
there were no recorded complaints during a three-year period 
of service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
these cases.  38 C.F.R. § 3.303(b).     

Stomach Disability 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
stomach disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of symptoms relating to a stomach 
disability is a June 2000 VA medical report where the veteran 
was diagnosed with gastritis.  In a July 2000 VA medical 
report, the veteran reported being diagnosed with a bacteria 
under endoscopy six months previously.  He complained of 
reflux.  The physician diagnosed him with gastroesophageal 
reflux disease (GERD).  An August 2001 VA medical report 
showed the veteran undergoing radiographic and fluoroscopic 
examination of his upper gastrointestinal tract.  The results 
showed a sliding type hiatal hernia.  VA medical records 
dated from June 2000 to May 2003 show that the veteran 
received intermittent treatment for GERD.  

In a November 2003 private medical report, the veteran's 
fluoroscopic and radiographic examination of the upper 
gastrointestinal tract showed a distensible thoracic 
esophagus, normal mucosal pattern, and normal duodenal loop.  
No hiatal hernia nor reflux were seen.  The duodenal bulb 
showed a normal configuration with suspected persistent 
collection of barium at the lesser recess of the anterior 
wall.  The diagnostic impression was suspected crater ulcer 
in the lesser recess of the anterior wall of the duodenal 
bulb.  

On VA examination in November 2003, the veteran complained of 
suffering from epigastric pain, heartburns, acid reflux, and 
occasional nausea, and vomiting since his period of military 
service.  Examination revealed a soft, depressible abdomen 
with mild epigastric tenderness.  There was no peritoneal 
tuberculosis, hepatosplenomegaly, inguinal hernia, ventral 
hernia, or residuals of malignancy.  The examiner diagnosed 
him with duodenal ulcer.  At no time has any treating 
provider related the veteran's stomach disability to his 
period of active service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current stomach disability.  In addition, an ulcer was not 
diagnosed within one year of separation, so presumptive 
service connection for a stomach disability is not warranted.  

The veteran contends that his current stomach disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's stomach disability is in June 2000, 
approximately 28 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Furthermore, there is no competent 
medical opinion of record relating the veteran's stomach 
disability to his service or to any incident therein.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's stomach 
disability developed in service.  Therefore, the Board 
concludes that the stomach disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Right Knee Disability and Right Knee Scar

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for a 
right knee disability and right knee scar.  38 C.F.R. 
§ 3.303(b).  The first post-service evidence of record of a 
right knee disability is an October 2001 VA medical report 
that diagnosed the veteran with arthralgias.  VA medical 
records dated from October 2001 to May 2003 show that the 
veteran received intermittent treatment for arthralgias.  

On VA examination in October 2003, the veteran reported 
falling from a truck in 1971 during service and sustaining a 
laceration of the right knee with a sprain.  He reported that 
he did not seek medical treatment at the time.  He complained 
of an intermittent moderate right knee medial aspect pain.  
He reported six to eight acute flare-ups of right knee pain 
during the previous year that functionally impaired him and 
caused him to be absent from work on three to four occasions.  
Range of motion testing showed the veteran having 130 degrees 
flexion and 0 degrees extension.  There was no painful motion 
or evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, ankylosis, or leg discrepancy.  
The examiner diagnosed the veteran with minimal degenerative 
joint disease of the knees by x-rays.  At no time has any 
treating provider related the veteran's right knee disability 
to his period of active service.    

The only post-service evidence of a right knee scar is an 
October 2003 VA examination where the veteran complained of 
occasional moderate pain on the scar on the right knee.  
Examination revealed a fading, superficial scar on the medial 
aspect of the right knee.  There was moderate pain in the 
scar on examination.  There were no adhesions, ulceration, 
breakdown of the skin, elevation or depression of the surface 
contour of the scar on palpation; inflammation; edema, keloid 
formation, limitation of motion or function caused by the 
scar, areas of induration or inflexibility of the skin in the 
area of the scar, or cosmetic disfiguration.  There was 
normal skin texture and color.  The examiner diagnosed the 
veteran with a healed right knee scar.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current right knee disability and right knee scar.  In 
addition, arthritis was not diagnosed within one year of 
separation, so presumptive service connection for a right 
knee disability is not warranted.  

The veteran contends that his current right knee disability 
and right knee scar are related to his active service.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first       post-service evidence 
of the veteran's right knee disability is in October 2001, 
approximately 29 years after his separation from service, and 
the first post-service evidence of the veteran's right knee 
scar is in October 2003, approximately 31 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, there is no competent medical opinion of record 
relating any right knee disability or scar to his service or 
to any incident therein.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's right 
knee disability and right knee scar developed in service.  
Therefore, the Board concludes that the right knee disability 
and right knee scar were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claims for service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Acquired Psychiatric Disorder 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.303(b).  The 
first post-service evidence of an acquired psychiatric 
disorder is a May 2002 VA medical report where the veteran 
was diagnosed with depression.  In a March 2003 VA medical 
report, the veteran's main complaint was worrying about his 
son coming home late.  He reported drinking ten to fifteen 
beers daily but only on the weekends.  His mood was euthymic, 
and there was no evidence of aggression, delusions, 
hallucinations, anorexia, anhedonia, lack of energy, or 
cognitive defects.  Judgment and insight were lacking.  The 
physician found that the veteran's psychopathology was mainly 
related to his alcohol dependence.  VA medical records dated 
from May 2002 to May 2003 show that the veteran received 
intermittent treatment for depression.  

On VA examination in October 2003, the veteran reported 
having anger control and poor tolerance problems.  He stated 
that he drank alcohol practically every weekend and drank up 
to 17 beers at any given moment.  He reported being ill-
humored and angry most of the time and having a problem of 
domestic violence in his first marriage.  Examination 
revealed adequate behavior with relevant, coherent speech and 
no impairment in thought process or communication.  There 
were no delusions, hallucinations, suicidal or homicidal 
thoughts, memory loss or impairment, obsessive or ritualistic 
behavior, panic attacks, or sleep impairment.  He was 
oriented in person, place, and time.  He appeared to be 
somewhat depressed.  The examiner diagnosed the veteran with 
alcohol abuse.  

The veteran has not alleged that his diagnosed alcohol 
dependence is related to service.  However, a claim for 
service connection for substance abuse cannot succeed because 
Congress has specifically provided that no compensation shall 
be paid for any disability that is the result of abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002).  

With regard to whether the veteran is entitled to service 
connection for the depression with which he has been 
diagnosed, the Board finds that he is not.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current psychiatric disorder.  In addition, psychosis was not 
diagnosed within one year of separation, so presumptive 
service connection for an acquired psychiatric disorder is 
not warranted.  

The veteran contends that his current psychiatric disorder is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's acquired psychiatric disorder is in May 
2002, approximately 30 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no 
competent medical opinion of record relating any psychiatric 
disability to his service or to any incident therein.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's acquired 
psychiatric disorder developed in service.  Therefore, the 
Board concludes that the psychiatric disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).    

Skin Disability 

The veteran is alleging that he has a skin disability on his 
bilateral feet.  Service medical records are negative for any 
complaints or treatment for a skin disability on the 
veteran's bilateral feet.  In June 1970, the veteran 
complained of discoloration of the skin on his face, trunk, 
and arms for the previous two months.  He was diagnosed with 
tinea versicolor.  On separation examination in January 1972, 
the veteran's skin was found to be normal with the exception 
of his tinea versicolor, and he made no other complaints 
about his skin.  Since the veteran's skin was otherwise found 
to be normal on separation and there were no recorded 
complaints of a skin disability on his bilateral feet during 
a three-year period of service, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).     
  
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a skin 
disability.  38 C.F.R. § 3.303(b).  The first post-service 
evidence of a skin disability is a July 2000 VA medical 
report where the veteran was diagnosed with interdigital 
fungi between the toes of his feet.  In an October 2000 VA 
medical report, the veteran was diagnosed with and treated 
for tinea pedis.  A September 2001 private medical report 
showed that a special stain pas was done on the veteran's 
feet and found positive for fungi species.  VA medical 
records dated from July 2000 to May 2003 show that the 
veteran received intermittent treatment for tinea pedis, and 
private medical records dated from August 2001 to April 2002 
show that he received periodic treatment for a skin 
disability on his bilateral feet.  

On VA examination in November 2003, the veteran complained of 
a history of fungal infection of the feet since he left 
service.  He reported intermittent lesions that occurred 
every two months and lasted for two to three weeks.  He 
stated that the infections had been progressive with 
infections of the toenails.  Examination revealed onycholysis 
with yellowish discoloration and subungual hyperkeratosis of 
the left great toenail.  There was absence of the right great 
toenail secondary to surgical removal.  The bilateral soles 
and toe webs were scaly.  There was hyperpigmentation of the 
groin with erythematous, scaly patches with serpiginous 
border.  The examiner diagnosed the veteran with tinea pedis, 
tinea unguium, tinea cruris, and chronic intertrigo.  At no 
time did any treating provider relate the veteran's skin 
disability to service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current skin disability.    

The veteran contends that his current skin disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's skin disability is in July 2000, 
approximately 28 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Furthermore, there is no competent 
medical opinion of record relating the veteran's skin 
disability to his service or to any incident therein.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's skin 
disability developed in service.  Therefore, the Board 
concludes that the skin disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    
  
Bilateral Foot Disability 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
bilateral foot disability.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of a bilateral foot disability is an 
August 2001 private medical report where the veteran was 
diagnosed with onychocriptosis of the right hallux nail.  He 
underwent excision of the right hallux nail at that time.  In 
an October 2001 VA medical report, the veteran complained of 
bilateral heel pain.  The physician diagnosed him with 
plantar fasciitis and rule out calcaneal spur.  Private 
medical records dated from August 2001 to April 2002 show 
that the veteran received intermittent treatment for a 
bilateral foot disability, and VA medical records dated from 
October 2001 to May 2003 show that he received periodic 
treatment for plantar fasciitis.  

On VA examination in October 2003, the veteran reported that 
he spent a long period of time in service with wet military 
boots, which led to pain in the feet.  He stated that he was 
treated on several later occasions during service for 
bilateral recurrent feet pain while walking.  He complained 
of intermittent pain on the plantar aspect of the feet that 
would last for one hour.  He reported six acute flare-ups of 
bilateral feet pain during the previous year that resulted in 
three absences from his job.  Range of motion examination of 
the ankles showed 10 degrees dorsiflexion and 45 degrees 
plantar flexion.  There was no evidence of painful motion, 
edema, instability, or weakness of the ankles and feet.  
There was no tenderness of the ankles, but there was 
tenderness to palpation on both plantar fascia of the feet.  
There was normal gait and normal standing, squatting, 
supination, pronation, and rising on toes and heels.  There 
were no hammer toes, high arch, claw foot, or flat feet.  The 
examiner diagnosed the veteran with mild hallux valgus 
deformities, minimal osteopenia with degenerative joint 
disease by x-rays of the feet, and clinical plantar fasciitis 
of the feet.  At no time did any treating provider relate the 
veteran's bilateral foot disability to service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current bilateral foot disability.  In addition, arthritis 
was not diagnosed within one year of separation, so 
presumptive service connection for a bilateral foot 
disability is not warranted.  

The veteran contends that his current bilateral foot 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's bilateral foot disability is in August 2001, 
approximately 29 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Furthermore, there is no competent 
medical opinion of record relating the veteran's foot 
disability to his service or to any incident therein.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
bilateral foot disability developed in service.  Therefore, 
the Board concludes that the bilateral foot disability was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003; a rating 
decision in November 2004; and a statement of the case in May 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  














ORDER

Service connection for a stomach disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a right knee scar is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for a skin disability is denied.  

Service connection for a bilateral foot disability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


